
	
		III
		111th CONGRESS
		1st Session
		S. RES. 109
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mr. Crapo (for himself,
			 Mr. Lugar, and Mr. Risch) submitted the following resolution; which
			 was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Commending the bravery of the girls who
		  attend the Mirwais School for Girls in Kandahar, Afghanistan.
	
	
		Whereas, on November 12, 2008, 15 girls who attend the
			 Mirwais School for Girls in Kandahar, Afghanistan, were attacked by militants
			 and sprayed with acid, causing them varying degrees of disfigurement;
		Whereas the militants committed the egregious attack to
			 intimidate the girls and their families and to discourage the girls from
			 continuing to attend school;
		Whereas, less than one week after the attacks, Headmaster
			 Mahmood Qadari asked parents to return the girls to school;
		Whereas, by January 14, 2009, nearly 1,300 girls, almost
			 all the students, had returned to the 40-room Mirwais School for Girls;
		Whereas the families of the girls from the Mirwais School
			 for Girls defy threats of personal harm and staunchly assert the right to
			 educate their daughters;
		Whereas, according to the United Nations, educating girls
			 and women reduces the incidence of domestic and community violence and raises
			 the standard of living in a country;
		Whereas, according to a study published by the Afghanistan
			 Independent Human Rights Commission, it is a fact that child marriage
			 takes place in a frequent and pervasive fashion in Afghanistan;
		Whereas, according to that study, of women surveyed for
			 the study, 43.6 percent stated that they married to solve their economic
			 problems, 7.1 percent referred to the resolution of conflicts as the reason for
			 their early marriage, 37 percent said that badal, or the
			 exchange of girls between 2 families, was the reason for their marriage, and
			 12.3 percent cited other reasons for their marriage, such as local traditional
			 practices and parental interference;
		Whereas, according to 2007 information from the World
			 Health Organization, the health of women and children in Afghanistan is among
			 the worst in the world;
		Whereas, according to estimates from the Department of
			 State for 2008, the literacy rate for women in Afghanistan is 12
			 percent;
		Whereas it is a continuing priority of the United States
			 government to advance the rights of women in Afghanistan by facilitating
			 women's participation in social, political, and economic affairs and by
			 ensuring women's safety and well-being;
		Whereas the United States Government looks to the
			 government of Afghanistan to proactively support the rights of women and girls,
			 and recognizes that the recently-passed personal security law would severely
			 diminish such rights;
		Whereas the United States Agency for International
			 Development (USAID) has integrated women-focused activities into most of its
			 programs by strategic design, with the goal of increasing women’s political
			 participation and access to education, health care, economic opportunities, and
			 roles in civil society;
		Whereas USAID has noted that, despite women's nearly
			 non-existent access to health, education, and political participation in 2001,
			 there has been a 25 percent decrease in maternal mortality since 2001, due in
			 great part to women's significantly improved access to health and hospital
			 services;
		Whereas, since 2001, Afghanistan has experienced a surge
			 in school attendance to more than 6,000,000 children enrolled, of which 35
			 percent are girls, and has greatly increased participation of women in civil
			 society, with women representing 26 percent of the civil service and holding 27
			 percent of the seats in the national assembly and 29 percent of provincial
			 council seats; and
		Whereas, despite significant gains made through assistance
			 programs in Afghanistan since the fall of the Taliban government in 2001, there
			 remains a great deal more work to be done toward achieving reasonable
			 development in still one of the poorest countries in the world, and such
			 development can be achieved only by empowering the 50 percent of the population
			 that is women: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 commends the extraordinary bravery shown by the girls and families of the
			 Mirwais School for Girls in Kandahar, Afghanistan, especially the girls injured
			 in the November 2008 attack, in the decision to return to school in the face of
			 threats of bodily injury, or worse; and
			(2)continues to
			 support efforts to decrease illiteracy and gender-based violence in
			 Afghanistan.
			
